Citation Nr: 1726183	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  08-24 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to June 14, 2016, and as 70 percent disabling therefrom.

2.  Entitlement to an effective date earlier than June 9, 2008, for the grant of a total disability rating, based on individual unemployability, due to service-connected disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Daniel F. Smith, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and February 2009 rating decisions of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned at a September 2009 Video Conference hearing.  A copy of the hearing transcript is of record.

The issues on appeal were remanded by the Board in February 2010 to obtain medical records utilized in a disability determination by the Social Security Administration (SSA) and insure that the Veteran had been provided appropriate statutory notifications.  These were accomplished and the case was returned to the Board.

In a February 2014 decision, the Board denied the issues on appeal.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated in December 2014, pursuant to a November 2014 Joint Motion for Remand (JMR).  

In May 2015, the Board denied the issues on appeal again.  Once again, the Veteran appealed the Board's denial to the Court, and the Board's decision was vacated in November 2015, pursuant to a November 2015 JMR.  The case has been returned to the Board for further appellate action.

In an October 2016 rating decision, the RO granted an increased rating of 70 percent for service-connected PTSD, effective June 14, 2016.  The issue of an increased rating for PTSD remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).


FINDINGS OF FACT

1.  Prior to June 14, 2016, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

2.  For the period beginning June 14, 2016, the Veteran's PTSD has been manifested by deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood, without total social and occupational impairment.

3.  The Veteran's formal claim of entitlement to TDIU was received on September 5, 2008; TDIU was awarded by the RO effective June 9, 2008.  No formal claim was filed prior to that date.

4.  The Veteran was not unemployable solely due to his service-connected disabilities prior to June 9, 2008; thus it was not factually ascertainable that he was eligible for TDIU prior to this date. 


CONCLUSIONS OF LAW

1.  Prior to June 14, 2016, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  For the period beginning June 14, 2016, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for the assignment of an effective date prior to June 9, 2008, for the grant of TDIU have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. 
§§ 3.400, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) 
(citing 38 C.F.R. § 3.159(c)(3) ).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.


Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 9411, PTSD, a 50 percent rating is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-43 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443  . The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

A GAF score ranging from 31 to 40 is appropriate where there is "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work."  Id.  

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

A score of 61-70 is indicated when there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  

Analysis

Service connection for PTSD was granted by the RO in a June 2007 rating decision.  A 50 percent evaluation was assigned, effective April 15, 2005.  In an October 2016 rating decision, the RO granted an increased rating of 70 percent, effective June 14, 2016.

The Veteran was afforded a VA psychiatric examination in February 2005.  The Veteran reported great difficulty with his temper, problems with intrusive thoughts, and night sweats.  He had been going to an outpatient clinic since 1997 and had been given GAF scores that varied from 50 to 65.  His symptoms at that time included depression, impulse control problems, sleep disturbance, periodic nightmares, panic attacks, and avoidance of situations and intimacy.  He stated that he had two grown children, whom he saw occasionally, and that his marriages had ended because of his huge temper problems.  He also stated that he had been fired from jobs due to impulse control problems and believed his Vietnam experiences had left him short-tempered and having difficulty dealing with new situations.  On mental status examination, he was alert and oriented, with a slightly anxious mood.  He had some impaired impulse control that affected his mood, causing temper problems such as flashes of anger with resultant regret.  He described his sleep as disturbed, but stated that he used to have more nightmares.  He had occasional panic attacks.  Speech was within normal limits.  He had some intrusive thoughts about Vietnam and memory was impaired in that he was only able to repeat one of three items after three minutes.  He stated that he was not suicidal at that time, but he had been suicidal in the past.  He related that he had been hospitalized in 1997.  He avoided crowds and had some avoidant traits.  The impression was that the Veteran had some serious impulse control problems, difficulty with jobs, been married and divorced three times, with difficulty with intimacy.  The diagnosis was PTSD.  He was assigned a GAF score of 50.

Another VA examination was conducted in June 2005.  At that time, the Veteran's history of impulse control, job loss and three divorces was again noted.  His symptoms at that time included problems with depression and anxiety attacks.  He had survivor guilt and stated that he was easy to get into an argument with.  He had sleep disturbances.  Subjectively, he complained of problems with his temper, anxiety, nervousness and panic attacks.  He felt that his symptoms had worsened since his last examination in February 2005.  On mental status examination, he was alert and oriented.  Mood was anxious.  He had an anxious fast speech that was not quite pressured.  He had a history of suicide attempts, but was not suicidal at that time and not homicidal.  There were no hallucinations or delusions.  He reported some hypervigilance and some memory and concentration problems.  He also reported having had three panic attacks in the past week.  He complained of some disturbed sleep and of fair impulse control.  He avoided helicopters and crowds.  He continued to complain of intrusive thoughts about Vietnam, and noted that he always felt apprehensive and on guard.  His PTSD diagnosis was continued and he was again assigned a GAF score of 50.

VA outpatient treatment records show that the Veteran attended therapy sessions on a regular, approximately weekly basis from March 2005 through March 2007.  These primarily involved PTSD support group sessions as well as individual psychotherapy.  In July 2005, it was reported that the Veteran was feeling lonely and rather depressed, but not suicidal.  On objective examination, he was spontaneous and fairly animated.  The assessment was again PTSD.  In group therapy in the succeeding weeks, he participated in anger management education groups.  The social worker noted that all members of the group had a diagnosis of PTSD, but that none gave evidence of risk for harm to self or others.  In September 2005, it was noted that the Veteran's behavior in the group was consistent with the group goals of sharing thoughts and feelings about the impact of the trauma.  Again there was no evidence of risk for harm to self or others. 

Similar notations continued in the VA group therapy notes through July 2006.  That month, the Veteran was seen at his request for an individual therapy session with a complaint of having some suicidal ideation, without plan.  He stated that he had depression, loneliness and social isolation.  He also complained of difficulties in his intimate relationships.  He reported that he lived by himself at that time and was unemployed.  Mental status evaluation showed the Veteran to be oriented and unremarkable.  He was casually dressed, with good hygiene and normal psychomotor behavior.  He reported moderate depression.  There was no evidence of mania.  He reported mild anxiety, but did not seem significantly anxious in session.  There was no evidence of psychosis.  Thinking was linear and logical.  There was no abnormality of perception and no reports of hallucinations or delusions.  There was no evidence of suicidality or threats to others present, but the Veteran did admit to suicidal ideation without a plan two weeks previously.  The following day, the Veteran attended a chaplain therapy session and participated in an anger management education group.  He continued to participate in such groups through March 2007.  At that time, it was noted that each member of the group was taught to learn coping strategies for dealing with anger in such a way as to always have safety for self and others.

The Veteran was afforded another VA examination in May 2007.  It was noted that the Veteran had been given GAF scores from 50 to 65 and had been seen in 2002 for poor impulse control.  In the last several years, he had been part of a PTSD support group and treated with medications that he noted had helped.  His social history noted that he had had tremendous problems with social relationships.  He was currently dating a 23-year old woman and had been previously married three times before.  He reported having been placed in jail by a former girlfriend whom he had slapped.  He also reported having been briefly jailed for DWI's or other alcohol-related charges.  He had been fired after having been accused of stealing (which he denied) and had been fired from jobs earlier due to temper problems.  He had difficulty due to lack of mood control or difficulty.  During the last few years, he had gotten into more treatment and support groups.  He complained of increased intrusive thoughts and flashbacks since becoming sober, more sleep disturbance since his last examination, and more hypervigilance.  He stated that he was also on more medication to help with his anxiety attacks, nervousness and sleep disturbances.  On mental status examination, he was alert and oriented.  He complained of some depression, but was not suicidal or homicidal.  There was no mania or pressured speech.  He remembered two out of three words after three minutes.  He also complained of anxiety attacks, nervousness, sleep disturbance and hypervigilance.  He had periodic anger problems and noted the medications helped his PTSD symptoms.  There were no hallucinations or delusions.  The impression was of problems with temper, intrusive thoughts, flashbacks, nightmares, as well as sleep disturbance and nervousness.  He had a great deal of social dysfunction, been married and divorced at least three times, and serious problems with employment functioning.  The diagnosis was again PTSD, with a GAF score of 45. 

In a Social Security Administration (SSA) disability determination, dated in August 2007, the Veteran was found to be totally disabled, primarily as a result of an anxiety-related disorder and secondarily due to a back disability.  

Additional VA outpatient treatment records show that the Veteran continued to attend group and individual therapy sessions through April 2011.  In January 2009, he reported that he was involved in incidents of domestic violence prior to the appeal period.  However, he also reiterated his reports made in January 2009 of being charged with domestic violence in August 2006, with the charge being changed to disturbing the peace, and being charged with assault and battery by his fiancée in August or September 2008.

With regard to his marriages, he reported that his first marriage was entered into by mutual agreement to give the woman's child a father, and that it ended after a year, when the woman found someone else willing to adopt the child.  He reported that he was married to his second wife for over twenty years, from 1971 to 1992, with the divorce being finalized in 1994.  He noted that they married when his then wife was just 16 1/2 years old and pregnant with his child.  He indicated that he has two children from this marriage, with whom he has relationships, albeit not good relationships.  He reported that he met his third wife while participating in a bowling league and divorced her after three years in 1998 because she bankrupted him and would not work.  He did not indicate that this marriage ended due to his PTSD symptoms.

With regard to employment, the Veteran reported that his longest job was held for 23 years, at Wolverine World Wide, and he was fired when he had a dispute with a new supervisor and would not back down.  He also reported working for Total Plastics for six years, and was fired because he was told by a supervisor that he was driving the Hi-Lo too fast and because he was rude to customers.  However, the Veteran noted that he believed he was really fired because he had filed a workmen's compensation claim, not due to his PTSD symptomatology.  He also reported working for Grand Rapids Control and was fired, according to the Veteran, for making an inappropriate comment to a supervisor.  Finally, he reported being fired from Burger King in December 2004 after being accused of stealing money from the cash drawer, which he denied.  

At that time, he denied thoughts of hurting himself or others.  On objective examination at that time he was described as being mildly depressed, with no gross impairment of memory, attention, or concentration.  He was able to maintain his sense of humor.  In February 2009, it was noted that, with respect to depression, he placed himself at a level 6 on a scale from 0 to 10.  He again denied thoughts of hurting himself or others or feelings of hopelessness.  He reported that he had regained interest in things that he used to like to do, such as bowling.  He denied having episodes of high anxiety, saying his medication was effective.  Objectively, he was alert, oriented, friendly, cooperative, relevant and coherent.  Grooming and hygiene were good.  Speech was clear and less circumstantial.  Thoughts were organized and spontaneous.  His overall affective tone was fairly bright, with a euthymic mood.  There was no gross impairment of memory, attention or concentration.  He maintained his sense of humor.  In July 2009, it was noted that he had no psychotic trends and despite reporting depression, he did not present as depressed.  He had mild anxiety and was not considered to be a danger to himself or others.  In November 2009, he reported no PTSD symptoms, was oriented, euthymic and had minimal anxiety.  There was no evidence of psychosis and no suicidality or threat to others.  The diagnostic impression remained PTSD. 

Outpatient treatment records show that in January 2010, he reported that he had been evaluated for depression years earlier in 1992, after attempting suicide when his second wife left him.  He reported a second attempt in 1996, and again in 1998.  He reported that his last suicide attempt was in 1998.  He continued to report ongoing intermittent symptoms of PTSD.  In February 2010, the Veteran's mental status was oriented and unremarkable.  In session, his mood was euthymic, with minimal anxiety.  There was no evidence of psychosis.  There was no evidence of suicidality or threat to others.  In July 2010, the Veteran reported his depression as a 5 on a scale from 0 to 10.  He denied any thoughts of hurting himself or others.  He denied feeling hopeless.  He denied episodes of high anxiety and stated that his anxiety level had been "pretty good."  A week later, it was reported that he had no psychotic trends and did not present as depressed.  He had mild anxiety.  His medications were considered to be partially effective and he was not considered a danger to himself or others.  When afforded a suicide risk assessment in March 2011, he denied any suicidal ideation and had no history of suicidal ideation.  He was to continue treatment at the mental hygiene clinic.

In a January 2015 letter, the Veteran's daughter indicated that she was no longer interested in having a relationship with him, due to his unpredictable and constantly changing mood and behavior, which went from nice to mean and nasty, that he displayed towards her as well as her mother, brother and other family members.  She spoke of his "anger episodes," but also noted that the Veteran had not become physically aggressive with his family members in a long time.  She also noted that the Veteran communicated with friends on Facebook, although his messages were at times nasty and rude, and that he had a relationship with an aunt (the Veteran's sister).  She also noted that she would see the Veteran at family gatherings in the future, if his behavior allowed him to be invited.  See January 2015 letter from Veteran's daughter.
VA treatment records dated from April 2015 to March 2016 show that there were hardly any reports of any psychiatric symptoms, and that there were no changes to his medication and he was noted to be compliant with his medication.  He was living alone, but his mood was noted to be euthymic and he denied any suicidal or homicidal ideation or intent and it was noted that he was not a threat to others.  He continued to be diagnosed with PTSD and depression.

In August 2015, he reiterated the reports made in January 2009 of being charged in August 2006 for domestic violence that was reduced to disturbing the peace, and of being charged in August 2008 by his fiancée with assault and battery.  He also reiterated his reports regarding his marriage history and employment history.

The Veteran was afforded his most recent VA examination in June 2016.  He reported symptoms of PTSD that meet the criteria for a 70 percent rating, including impaired impulse control, unprovoked irritability with periods of violence, depressed mood, impaired judgement, difficulty in adapting to stressful circumstances including work or a worklike setting, and severe social impairment.  However, the Board notes that he still reported having a good relationship with his brother, visiting his elderly mother in a nursing home and attending a family Thanksgiving gathering.  It was also noted that he continues to pursue relationships with women, including through online resources.  The Board also notes that the June 2016 examiner did not find the Veteran unemployable due to his PTSD.

The Board finds that a rating in excess of 50 percent is not warranted prior to June 14, 2016.  In this regard, the Veteran's PTSD was manifested primarily by symptoms of sleep impairment, depression, anxiety with panic attacks, nervousness, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms are all contemplated in his current 50 percent rating, and do not equate in severity, frequency or duration to occupational and social impairment with deficiencies in most areas, such as family relations, mood, school, work, thinking or judgment.  

The Veteran does have some symptoms contemplated in a 70 percent rating.  Specifically, the evidence shows that he has consistently suffered from depression and mood difficulties throughout the appeal period, but never so severe that it has affected his ability to function independently, appropriately and effectively.  In fact, the majority of the evidence shows that this depression was reported and objectively measured as mild and moderate.  

In addition, the Veteran has consistently reported impulse control and anger management problems throughout the appeal period.  There were significant issues noted from 2006 to 2008.  Specifically, as noted above, he was charged with domestic violence in 2006 and with assault and battery of his fiancée in 2008.  While the Veteran's anger issues do provide evidence in support of a 70 percent rating, the record is clear that he was able to control these symptoms for the most part during the appeal period in question, and the only physical manifestation of his reported anger and bad temper was the noted domestic violence incident in 2006 and the assault in 2008.  Notwithstanding the evidence of criminal activity and violent behavior in 2006 and 2008, the additional outpatient treatment records show that the Veteran continued to thrive as a result of the therapy.  The Board finds that these 2 incidents during the appeal period, two years apart, do not rise to the level of impaired impulse control required for a 70 percent rating. 

With regard to social functioning, the evidence shows that the Veteran has had severe problems with establishing and maintaining relationships.  As noted above, he has had several (three) unsuccessful marriages, has had dysfunctional romantic relationships, which included him being accused of violence and criminal behavior, has a strained and more recently estranged relationship with his adult children, and has been noted to get involved with women who are attempting to manipulate him into giving them money.  However, he has reported that his marriages ended for reasons other than his PTSD symptomatology, and furthermore, the record does reflect that he continues to date, albeit younger women and through the internet, and he has also reported that he visits his mother in a nursing home and that he has a good relationship with his brother, who has driven him to his visits.  His daughter indicated in her January 2015 letter that the Veteran had friends and family that he communicated with through Facebook, and that he had a relationship with his sister and attended family gatherings.  The Veteran also noted during the June 2016 examination that he had attended a family Thanksgiving gathering.  Therefore, the Board does not find that the Veteran is unable to establish and maintain effective relationships.  

Although the Veteran has reported being fired from jobs due to his PTSD symptoms, including anger problems, bad temper, argumentativeness, and just generally not being able to get along with others; there is also evidence of record showing that he lost employment due to accusations of theft and retaliation for a workers' compensation claim, not due to his PTSD.  Furthermore, the SSA found the Veteran disabled, due to his PTSD as well as a non-service-connected back disorder.  Therefore, the Board finds that although the Veteran may have had difficulty in employment settings, it was not necessarily solely because of his PTSD.

The Veteran has reported suicidal ideation, but these symptoms were really only present prior to the current appeal period.  In fact, the Veteran reported that his last suicide attempt was made in 1998.  The Veteran did report suicidal ideation in 2006, but he denied any actual intent, and there is no other report of suicidal or homicidal ideation or intent during the appeal period.  In fact, in 2007, treatment records note that he was not suicidal, in 2009 and 2010, it was noted that he was not a danger or threat to himself or others, and in 2011, he denied suicidal intent or ideation.  The treatment records prior and subsequent to the July 2006 complaints show that this was an isolated episode of ideation and does not constitute a basis for a 70 percent rating. 

The Board acknowledges that the Veteran was assigned a GAF score of 50 several times during the appeal period, which is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning.  However, the Veteran's GAF scores alone cannot serve as the sole basis for evaluating his increased rating claim.  All pertinent evidence of record must be considered and the Board's decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

In summary, the Board finds that the Veteran may have demonstrated some of the symptoms required for a rating in excess of 50 percent for PTSD prior to June 14, 2016.  However, his major symptoms appear to be depression, anxiety, chronic sleep impairment and social impairment, which are contemplated by a 50 percent rating.  His reports of anger management problems and impaired impulse control have not manifested into incidents of unprovoked irritability with periods of violence in any significantly sustainable fashion during the period prior to June 14, 2016.  Therefore, the Board finds that prior to June 14, 2016, his symptoms more nearly approximate the criteria for a 50 percent rating.  Accordingly, the Board finds that a rating in excess of 50 percent for PTSD is not warranted prior to June 14, 2016.

Furthermore, as there is no evidence of total occupational and social impairment, a rating in excess of 70 percent for PTSD is not warranted, for the period beginning June 14, 2016.  In this regard, as noted above, the Veteran has continuously married and dated throughout the appeal period, and he remains in contact with his brother and his mother.  He has also worked during the appeal period, and the evidence does not definitively show that he is not employed and unable to obtain or maintain employment, due solely to his PTSD.

Extraschedular Consideration

The Board has also considered whether an extraschedular evaluation would be warranted for PTSD.  

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2016).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the claimant or evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's PTSD, as discussed above, is manifested by symptomatology contemplated by the rating criteria which have been applied in this case.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested difficulty sleeping, panic attacks, anxiety, depression, social and occupational impairment, and problems with impulse control.  These symptoms are part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The schedule is intended to compensate for average impairment in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  No other factors have been reported that are outside the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.

TDIU Prior to June 9, 2008

The Veteran maintains that he is entitled to an effective date prior to June 9, 2008, for the assignment of a TDIU.  

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  With regard to claims for increased ratings and TDIU, the effective date assigned will be the date of receipt of claim or the date entitlement arose, whichever is later, or the earliest date that it is factually ascertainable that an increase in disability occurred if a claim is received within one year of that date.  38 C.F.R. § 3.400(o) (2016). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. 
§ 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his or her education and occupational experience would otherwise qualify him or her.  38 C.F.R. § 4.16 (2016).

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2016) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  Even if the veteran does not meet the schedular criteria for entitlement to TDIU, a TDIU can be awarded on an extraschedular basis under 38 C.F.R. § 4.16(b), but the Board cannot consider such entitlement in the first instance.  Instead, the claim must be remanded so that it can be referred to VA's Director of Compensation Service for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran and his representative contend that the Veteran should have been awarded TDIU effective prior to June 9, 2008, because the Veteran should have been initially awarded a 70 percent rating for PTSD.  It is further pointed out that the primary diagnosis found on the Veteran's SSA award in 2007 was his psychiatric disorder, while the non-service-connected back disability was a secondary diagnosis. 

Review of the record shows that in June 2007 service connection was in effect for PTSD, rated 50 percent disabling; and diabetes mellitus, rated 20 percent disabling.  The Veteran's combined evaluation was 60 percent.  By rating decision in February 2009, which awarded TDIU effective June 9, 2008, service connection was also established for peripheral neuropathy of the left and right lower extremities, each rated 10 percent disabling, with the combined evaluation being increased to 70 percent with consideration of the bilateral factor.  The effective date of the award of service connection for peripheral neuropathy and the combined evaluation award to 70 percent was June 9, 2008.  As noted, the Board does not find that a 70 percent rating is warranted for PTSD prior to June 14, 2016.  As such, prior to June 9, 2008, the Veteran would require extraschedular consideration for TDIU under 38 C.F.R. § 4.16(b).  

As noted above, the Board finds that a 70 percent rating is not warranted for PTSD prior to June 14, 2016, and furthermore, the Veteran's PTSD, by itself, does not cause total occupational impairment at any time during the appeal period.  The Veteran's only other service-connected disability, diabetes mellitus, is shown in VA outpatient treatment records dated in February 2007 and March 2008 to be controlled by oral medication.  Prior to his claim of service connection for peripheral neuropathy of the lower extremities, there is no indication of additional disability resulting from diabetes mellitus that would interfere with his ability to maintain employment.  Based on the evidence discussed above, the Board finds that a preponderance of the evidence of record does not demonstrate that the Veteran's service-connected disabilities alone actually precluded him from engaging in substantially gainful employment prior to June 9, 2008.  

The May 2007 VA examiner determined that the Veteran exhibited serious problems with employment functioning as the result of PTSD-related symptomatology.  

The SSA, in August 2007, determined that the Veteran was disabled for gainful activity from February 2005, due to an anxiety-related disorder and a disorder of the back.

An August 2007 VA examiner found the Veteran's diabetes mellitus to be stable.

The Veteran indicated in his August 2008 VA Form 21-8940 that he last worked on a full-time basis in December 2004, having been employed by Burger King from May 2001.  He worked as a cashier and food preparer.  Prior to that time he had worked as a machine operator with Grand Rapids Control from February 1995 to July 2000.

In a November 2008 response to a Request for Employment Information, Grand Rapids Controls, Inc. indicated that the Veteran's employment was terminated in July 2000 because he failed to follow through on an agreement made regarding using alcohol on the job.  It was also noted that no concessions were made during the Veteran's employment by reason of age or disability.

The June 2016 VA examiner concluded that the Veteran's occupational history did not fully support the conclusion that his personality impairment prevented sustained employment in the past.  The examiner noted that in each case of job loss, anger issues and poor judgment played a role; however, the Veteran maintained each of the jobs for several years, with the first job lasting 23 years.  The examiner indicated that factors other than interpersonal difficulties, such as accusations of theft and retaliation for a worker's compensation claim, accounted for each job loss.

In a December 2016 report from the Director of Compensation Services, regarding whether the Veteran is entitled to a TDIU on an extraschedular basis, the Director concluded that the evidentiary record fails to demonstrate that the veteran was unable to secure or follow substantially gainful employment due to service-connected disabilities prior to June 9, 2008.  He noted that it is readily conceded that the clinical evidence showed social and occupational impairment as the result of PTSD prior to June 2008; however, the symptomatology and corresponding level of impairment was not demonstrated to be so severe and pervasive as to preclude gainful employment.  Unemployability was further not demonstrated prior to June 2008, even with consideration of diabetes mellitus, as the evidence prior to that date shows the disease to be stable and not manifested by any findings or symptomatology productive of functional impairment.

The Board acknowledges the Veteran's assertions that he is unable to work due to his service-connected disabilities.  In this case, the Veteran is competent to report symptoms such as anger and stress, because this requires only personal knowledge as it comes to him through his senses.  See Layno 6 Vet. App. at 465.  Although his statements are competent, they are nonetheless inconsistent with the most probative evidence of record, which shows that the Veteran's symptoms were controlled by medication and outpatient therapy and does not show the Veteran was unemployable solely due to his service-connected disabilities prior to June 9, 2008.  

As such, the Board finds that his assertions of unemployability are outweighed by the medical evidence of record, which indicates that his service-connected disabilities did not preclude him from obtaining and maintaining substantially gainful employment due to functional impairment during this period, to include the SSA Vocational Analysis conducted in July 2007.  In other words, even accepting the Veteran's statements credible, the most probative evidence of record outweighs the Veteran's assertions that service-connected disabilities alone precluded him from securing and maintaining substantially gainful employment during the period in question.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

It is clear that, prior to June 9, 2008, the Veteran experienced some occupational impairment.  However, the record does not indicate that his occupational difficulties were solely the result of his service-connected disabilities.  It is significant that the August 2007 SSA award includes a non-service-connected back disability in addition to the service-connected anxiety disorder.  While the Veteran's representative points out that this is but a secondary diagnosis, the Board does not find that this difference is significant, particularly in light of the fact that the Veteran's diabetes mellitus, the only additional disability that was service connected at that time, was not included in the SSA award.  Further, the record is negative for medical evidence to show that the Veteran was incapable of performing any type of work due to his service-connected disabilities during this period.  No persuasive, competent medical evidence is of record to demonstrate that he was unable to obtain or maintain all forms of substantially gainful employment due to his service-connected disabilities alone.  Additionally, the Board finds that the record does not present any unusual factors, such as frequent periods of hospitalization or marked interference with employment, which might serve as a predicate for a finding of unemployability prior to June 9, 2008. 

As noted, the effective date of award will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  The Veteran contends that he has been claiming entitlement to TDIU since January 2005, when he filed his claim for non-service-connected pension.  His formal claim for TDIU was received by the RO on September 5, 2008.  However, as has been shown, entitlement to TDIU did not arise until June 9, 2008, when the Veteran's combined disability rating reached 70 percent.  This is the date he was awarded TDIU.  There is no indication that the Veteran met the criteria for an extra-schedular evaluation prior to June 9, 2008, to include any circumstance in which it was factually ascertainable that such an award was applicable within the one-year period preceding the date of receipt of a claim for compensation.  Therefore, the Board finds that there is no basis upon which to justify granting an effective date earlier than June 9, 2008, for an award of TDIU.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

A rating in excess of 50 percent for PTSD, prior to June 14, 2016, is denied.

A rating in excess of 70 percent for PTSD, for the period beginning June 14, 2016, is denied.

Entitlement to a TDIU prior to June 9, 2008, is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


